DETAILED ACTION
Claims 1-14 and 18-23 are pending and currently amended. Claims 15-17 and 24-26 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2020 and 07/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  The examiner suggest amending the claim to recite “ a memory” in line 4 instead of “memory” and “a hardware interface connection” in line 5 instead of “the hardware interface connection” to provide better clarity and quality.  Appropriate correction is requested.
Claim 1, 8 and 14 are objected to because of the following informalities:  The examiner suggest amending the claim to recite “ analyzing” instead of “analysing” in claims 1 & 8  and “analyze” 5 instead of “analyse” in claim 14 to provide better clarity and quality.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 10-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub No. 2013/0019111) in view of McEachron (US Patent No. 8,990,583).
Regarding independent claim 1, Martin teaches a method of decrypting a disk image of a computer device, the method comprising creating, by a decryption-enabling device connected to a hardware interface connection of the computer device, a copy of random access memory of the computer device (Martin, page 3, paragraphs 0034-0035 and page 4 paragraph 0048; storage file & encrypted concatenation file and encrypted recording key file of data recorder hard disk are uploaded/copy into the hard disk of the desktop computer); analysing the copy of the random-access memory (Martin, page 4, paragraph 0049; read file); and decrypting the disk image of the computer device using at least one of the one or more potential decryption keys (Martin, page 4, paragraphs 0048-0049; decrypt file).
Martin does not explicitly teach analysing the copy of the random-access memory to extract one or more potential decryption keys. 
McEachron teaches analysing the copy of the random-access memory to extract one or more potential decryption keys (McEachron, column 7, lines 2-20 & 30-54 and column 8, lines 21-65; analyze and search content from storage medium to get encryption algorithm and retrieve key).
It would have been obvious for one having ordinary skill in the art before thee effective filing date of the claimed invention to modify Martin with the teachings of McEachron to analyze and search the content retrieved to get encryption information for decryption to provide the advantage of a digital forensic investigation tool capable of searching and examining encrypted content (McEachron, column 1, lines 15-20).
Regarding claim 2, Martin in view of McEachron teaches the method wherein the hardware interface connection is for connecting hardware peripherals to the computer device (Martin, page 2, paragraph 0025 and page 3, paragraphs 0034-0036).
Regarding claim 6, Martin in view of McEachron teaches the method wherein the copy of the random-access memory of the computer device is created in memory of the decryption-enabling device (Martin, page 2, paragraph 0025 and page 3, paragraphs 0033-0035 and page 4, paragraph 0048).
Regarding claim 7, Martin in view of McEachron teaches the method wherein the copy of the random-access memory of the computer device is created on a removable memory card of the decryption-enabling device (Martin, page 2, paragraph 0025 and page 3, paragraph 0035).
Regarding claim 8, Martin in view of McEachron teaches the method wherein analysing the copy of the random-access memory to extract one or more potential decryption keys is performed by the decryption-enabling device (Martin, page 4, paragraph 0049; recorder/desktop and McEachron, column 7, lines 2-20 & 30-54 and column 8, lines 21-65; forensic tool).
Regarding claim 10, Martin in view of McEachron teaches the method further comprising creating a copy of the disk image by copying it from a disk of the computer device, and wherein the copy of the disk image is decrypted using at least one of the one or more potential decryption keys (Martin, page 3, paragraphs 0034-0035 and page 4, paragraphs 0048-0049).
Regarding claim 11, Martin in view of McEachron teaches the method wherein the copy of the disk image is created by the decryption-enabling device (Martin, page 3, paragraphs 0034-0035 and page 4, paragraph 0048).
Regarding claim 12, Martin in view of McEachron teaches the method wherein the copy of the disk image is created on a hard disk of the decryption-enabling device (Martin, page 3, paragraphs 0034-0035 and page 4, paragraph 0048).
Regarding claim 13, Martin in view of McEachron teaches the method  wherein prior to decrypting the disk image, a disk on which the disk image is found is removed from the computer device (Martin, page 3, paragraph 0035; USB taken from recorder device is moved to reader/desktop).
Regarding independent claim 14, Martin teaches a decryption-enabling device for decrypting a disk image of a computer device, the decryption-enabling device comprising; a processor; memory; and a hardware connector for connecting a hardware interface connection of the computer device (Martin, page 3, paragraphs 0031-0035); wherein the decryption-enabling device is arranged to creates using the processor a copy of the random access memory of the computer device (Martin, page 3, paragraphs 0034-0035 and page 4, paragraph 0048; storage file & encrypted concatenation file and encrypted recording key file of data recorder hard disk are uploaded/copy into the hard disk of the desktop computer), analyse using the processor the copy of the random-access memory (Martin, page 4, paragraph 0049; read file).
Martin does not explicitly teach analysing the copy of the random-access memory to extract one or more potential decryption keys and  store the one or more potential decryption leys in the memory. 
McEachron teaches analyse using the processor the copy of the random-access memory to extract one or more potential decryption keys (McEachron, column 7, lines 2-20 & 30-54 and column 8, lines 21-65; analyze and search content from storage medium to get encryption algorithm and retrieve key) and store the one or more potential decryption leys in the memory (McEachron, column 9, lines 15-19).
It would have been obvious for one having ordinary skill in the art before thee effective filing date of the claimed invention to modify Martin with the teachings of McEachron to analyze and search the content retrieved to get encryption information for decryption to provide the advantage of a digital forensic investigation tool capable of searching and examining encrypted content (McEachron, column 1, lines 15-20).
Regarding claim 18, Martin in view of McEachron teaches the decryption-enabling device, wherein the hardware connector comprises a socket for connecting a cable to connect the decryption-enabling device to the hardware interface connection of the computer device (Martin, page 2, paragraph 0025 and page 3, paragraphs 0034-0036).
Regarding claim 19, Martin in view of McEachron teaches the decryption-enabling device further arranged to store the copy of the random-access memory of the computer device in the memory of the decryption-enabling device (Martin, page 3, paragraphs 0033-0035 and page 4, paragraph 0048).
Regarding claim 20, Martin in view of McEachron teaches the decryption-enabling device, further comprising a card socket for receiving a memory card, and further arranged to store the copy of the random-access memory of the computer device on a memory card received by the card socket (Martin, page 3, paragraphs 0033-0035 and page 4, paragraph 0048).
Regarding claim 22, Martin in view of McEachron teaches the decryption-enabling device further arranged to create using the processor a copy of the disk image by copying it from a disk of the computer device, for decryption using at least one of the one or more potential decryption keys (Martin, page 3, paragraphs 0033-0035 and page 4, paragraphs 0048-0049).
Regarding claim 23, Martin in view of McEachron teaches the decryption-enabling device further comprising a hard disk, and further arranged to one or both of:  store the copy of the disk image on the hard disk; and/or decrypt using the processor the disk image of the computer device using at least one of the one or more potential decryption keys (Martin, page 3, paragraphs 0033-0035 and page 4, paragraphs 0048-0049).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub No. 2013/0019111) in view of McEachron (US Patent No. 8,990,583), as applied to claims 1-2, 6-8, 10-20 and 22-23 above, and further in view of CHEN et al. (US Pub No. 2021/0365487).
Regarding claim 3, Martin in view of McEachron teaches each and every claim limitation of claim 1.
Martin in view of McEachron does not explicitly teach the method wherein the hardware interface connection is a Peripheral Component Interconnect (PCI) standard connection.
CHEN teaches wherein the hardware interface connection is a Peripheral Component Interconnect (PCI) standard connection (CHEN, page 5, paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of McEachron with the teachings of CHEN to use a variety of interface connections to provide the advantage of devices supporting a plurality of interface connections to connect to other devices, terminals or computers (CHEN, page 5, paragraph 0065).
Regarding claim 4, Martin in view of McEachron teaches each and every claim limitation of claim 1.
Martin in view of McEachron does not explicitly teach the method wherein the hardware interface connection is an IEEE 1394 connection.
CHEN teaches wherein the hardware interface connection is an IEEE 1394 connection (CHEN, page 5, paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of McEachron with the teachings of CHEN to use a variety of interface connections to provide the advantage of devices supporting a plurality of interface connections to connect to other devices, terminals or computers (CHEN, page 5, paragraph 0065).
Regarding claim 5, Martin in view of McEachron teaches each and every claim limitation of claim 1.
Martin in view of McEachron does not explicitly teach the method wherein the hardware interface connection is a Thunderbolt connection.
CHEN teaches wherein the hardware interface connection is a Thunderbolt connection (CHEN, page 5, paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of McEachron with the teachings of CHEN to use a variety of interface connections to provide the advantage of devices supporting a plurality of interface connections to connect to other devices, terminals or computers (CHEN, page 5, paragraph 0065).


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pub No. 2013/0019111) in view of McEachron (US Patent No. 8,990,583), as applied to claims 1-2, 6-8, 10-20 and 22-23 above, and further in view of Jaquette (US Pub No. 2003/0074319).
Regarding claim 9, Martin in view of McEachron teaches each and every claim limitation of claim 8.
Martin in view of McEachron does not explicitly teach the method further comprising sending the one or more potential decryption keys to another device for decryption of the disk image.
Jaquette teaches sending the one or more potential decryption keys to another device for decryption of the disk image (Jaquette, page 4, paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of McEachron with the teachings of Jaquette to send transmit a key to another computer from decryption to provide the advantage of an improved protection to data storage systems (Jaquette, page 1, paragraphs 0008-0009).
Regarding claim 21, Martin in view of McEachron teaches each and every claim limitation of claim 14.
Martin in view of McEachron does not explicitly teach the decryption-enabled device further arranged to send the one or more potential decryption keys to another device for decryption of the disk image.
Jaquette teaches send the one or more potential decryption keys to another device for decryption of the disk image (Jaquette, page 4, paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of McEachron with the teachings of Jaquette to send transmit a key to another computer from decryption to provide the advantage of an improved protection to data storage systems (Jaquette, page 1, paragraphs 0008-0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437